DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 22 November 2021 has been entered.  
The Applicant’s arguments, regarding the nonstatuatory double patenting rejection were considered (see pages 5-7 in the arguments filed 22 November 2021), but the examiner was not persuaded.  Accordingly, the nonstatuatory double patenting rejection still stands.
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection.  The 35 USC 112(b) rejections have been withdrawn.  
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered but are not persuasive (see pages 7-9 in the arguments filed 22 November 2021).  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 22 November 2021, the status of the claims is as follows: Claim 1 has been amended.
Claims 1-6 are pending.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770,518 in view of Vogt et al. (US-20160259318-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant Application
1. A method for producing a tubular frame comprising a plurality of tubes which are welded together at several actual interfaces in each case via two respective joining surfaces, at least one of the two joining surfaces representing an actual cutting contour along which one of the two tubes to be welded in each case was cut out or cut off with a laser beam before welding, that the method 
comprising calculating a tolerance envelope for each individual tube of the plurality of tubes and storing the calculated tolerance envelope with reference to a coordinate system 

related to a tube feeder, 

defining a desired cutting contour pattern with desired cutting contours, which are each assigned to one of the actual cutting contours, for the tubular frame and storing the desired cutting contours in relation to the tolerance envelopes of the individual tubes, 
picking up one of the tubes in each case with a gripping arm of the tube feeder and transporting the tube relative to an optical measuring device with a known spatial position in the coordinate system, and optically recording and measuring the tube, spatially moving the tube using the gripping arm the tube lies within the tolerance envelope calculated for the tube, 



feeding the tube using the tube feeder to a laser cutting device in such a way that the tolerance envelope calculated for the tube assumes a predetermined position relative to the laser cutting device, 
the tube having thus assumed a spatial position defined by a spatial position of the tolerance envelope relative to the laser cutting device, 



and wherein the laser beam of the laser cutting device describes the desired cutting contour related to the tolerance envelope and 
the actual cutting contour is cut on the tube, the actual cutting contour corresponding to a projection of the desired cutting contour onto the tube.
1. A method for trimming a bent tube 



along an actual cutting contour, 




comprising: calculating for the tube a virtual tolerance envelope with a desired cutting contour in relation to a spatially fixed coordinate system and storing the virtual tolerance envelope 









picking up the tube using a gripping arm (2.1) of a tube feeder with a known spatial position in the coordinate system, recording the contour of the tube having the spatial position in the coordinate system using an optical measuring device, inserting a recording of the tube’s contour into the virtual tolerance envelope by moving the gripping arm which holds the tube, 
thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, 





and the tube assumes a spatial position defined by the spatial position of the tolerance envelope, and the tube is fed to a laser cutting device 
with an accuracy of the position in the tolerance envelope 
such that the laser cutting device assumes a predetermined position relative to the tolerance envelope and cutting the actual cutting contour on the tube with a laser beam emitted by the laser cutting device.


Claim 1 of Application No. 16/770,518 does not explicitly disclose, a method for trimming a bent tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, with the accuracy of the position in the tolerance envelope.
However, Vogt teaches a method for trimming a bent tube (“Such workpieces are often produced by bending a semifinished product, for example a pipe,” para 0011; “materials that are generally to be machined, for example raw materials such as metal sheets, pipes or profiles, as well as semifinished products and finished products, are understood as workpieces,” para 0023), thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance (process of confirming whether a pipe is skewed and correction as a result of the pipe being in an “undesired angular position” is described in paragraphs 0070-0071), with the accuracy of the position in the tolerance envelope (“an actual position 8 which deviates from the desired position 9 in such a way that the deviation is greater than an admissible tolerance value,” para 0066).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Application No. 16/770,518  to include a method for trimming a bent tube, thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance, with the accuracy of the position in the tolerance envelope, in view of the teachings of Vogt, by determining whether the tube to machined is skewed or correctly aligned, in order to correct the position of workpiece, such that very small tolerance values are maintaining during the infeeeding of pipe workpieces, for the advantage of preventing large deviations in the radii of curvature, which may considerably impair or completely prevent the machining result (Vogt, para 0011).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US-20160259318-A1) in view of Reverchon et al. (WO-2013030328-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Vogt teaches a method for trimming a bent (“Such workpieces are often produced by bending a semifinished product, for example a pipe,” para 0011; “, materials that are generally to be machined, for example raw materials such as metal sheets, pipes or profiles, as well as semifinished products and finished products, are understood as workpieces,” para 0023) tube (workpiece 1, figs. 1 and 2) along an actual cutting contour (actual position 8, figs. 1 and 2), comprising: calculating for the tube (“comparing the ascertained deviation values with an admissible tolerance value, the ascertained deviations being the deviations of the distance values between the actual position and the desired position and the angular position,” para 0019) a virtual tolerance envelope (dashed cylinder shown in figs. 1 and 2) with a desired cutting contour (desired position 9, fig. 1 and 2) in relation to a spatially fixed coordinate system (“a reference axis is a virtual axis in a system of coordinates that is used for the determination of the spatial position of the machining head and/or of the workpiece,” para 0033) and storing the virtual tolerance envelope (“it is likewise possible, for the correction, to make the contour that is stored in a controller match the contour to be machined that is stored in the system of coordinates of a controller,” para 0041), recording the contour (contour 6, figs. 1 and 2) of the tube (workpiece 1, figs. 1 and 2) having the spatial position in the coordinate system (“sensed spatial position,” para 0069) using an optical measuring device (“capacitive, optical and inductive methods may preferably be used as contactless measuring methods,” para 0027; “the sensor 5 is designed to allow distance measurements on the basis of a capacitive measuring principle. The distance measurements can in this case take place reliably over the measuring section 4 (represented as a dashed line),” para 0064; sensor 5 is construed as the claimed “optical measuring device”), inserting a recording of the tube’s contour into the virtual tolerance envelope (“A further design of the method is that the workpiece 1 remains in its sensed spatial position and a virtual spatial system of coordinates (not shown) of the controller 10 is displaced such that the desired position 9 comes to lie with the determined actual position 8 within the admissible tolerance values,” para 0069; the recording of the actual contour 6 of the workpiece is shown in figs. 2 and 3, which is described in para 0070) by moving the gripping arm which holds the tube (Vogt teaches receiving the pipe using a clamping device- “At least one clamping device is also arranged, for receiving a workpiece infed by the infeeding device, a machining position being respectively defined by each clamping device,” para 0008), thereby confirming compliance with a shape tolerance for the tube lying within the shape tolerance (“the drive 14 is then activated by the controller 10 such that at a measuring position 7 (not shown) the machining head 2 is aligned in relation with the workpiece 1 such that the admissible tolerance values are then maintained between the actual position 8 and the desired position 9,” para 0069; process of confirming whether a pipe is skewed and correction as a result of the pipe being in an “undesired angular position” is described in paragraphs 0070-0071), and the tube assumes a spatial position (actual position 8, figs. 1 and 2) defined by the spatial position (“sensed spatial position,” para 0069) of the tolerance envelope (dashing cylinder shown in figs. 1 and 2), and the tube is fed (“infed,” para 0064) to a laser cutting device (“the machining head is preferably in connection with a laser source of the machining device and has devices for beam guidance and beam shaping,” para 0054; machining head 2, figs. 1 and 2 ) with an accuracy of the position in the tolerance envelope (“an actual position 8 which deviates from the desired position 9 in such a way that the deviation is greater than an admissible tolerance value,” para 0066), such that the laser cutting device assumes a predetermined position relative to the tolerance envelope (fig. 2 shows the adjustment made by the machining head 2, relative to the dashed cylinder and described in para 0066) and cutting the actual cutting contour on the tube with a laser beam emitted by the laser cutting device (“the workpiece 1 is machined by the laser beam as the machining means 3 along the contour 6,” para 0067).  Vogt does not explicitly disclose picking up the tube having a spatial position in the coordinate system using a gripping arm of a tube feeder (Vogt teaches that the “clamping devices may be, for example, clamping chucks, conical receptacles or other frictionally engaging and/or interlocking devices for holding workpieces,” para 0055 but does not explicitly disclose a gripping arm).
Vogt, figs. 1 and 2

    PNG
    media_image1.png
    632
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    602
    399
    media_image2.png
    Greyscale

However, in the same field of endeavor of laser machining pipes, Reverchon teaches picking up the tube (workpiece 2, fig. 1) having a spatial position in the coordinate system (“The handling device (12) can have one or more rotational and / or translational movement axes. In the embodiment shown, it is designed as a multi-axially movable and programmable robot (13), which can be designed as articulated arm robot with five, six or more axes, for example, and the output end a multi-axis hand or cutting arrangement with a multi-axis, movable, programmable handling arrangement and with a plurality of cutting heads robotic hand (14) has a possibly changeable holding tool (15) for at least one workpiece (2) carries,” page 7, line 167- page 8, line 172; relying on Vogt for teaching a tube in a spatial position; however, Vogt’s multi-axis system of coordinates, described in para 0054, is compatible with Reverchon’s multi-axis coordinate system for the robot arm) using a gripping arm (handling device 12, fig. 1) of a tube feeder (robot 13, fig. 1).
Reverchon, fig. 1

    PNG
    media_image3.png
    732
    1159
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and rotate the pipe around the machining head instead of rotating the machining head around the pipe for the advantage of avoiding diametrically opposite cutting head positions and thus mutual radiation bombardment of the movable cutting head (Reverchon, page 4, lines 77-82).
Regarding claim 2, Vogt teaches wherein the laser beam is guided along the desired cutting contour (step “E: comparing the ascertained deviation values with an admissible tolerance value, the ascertained deviations being the deviations of the distance values between the actual position and the desired position and the angular position,” para 0019), cutting the actual cutting contour as a projection of the desired cutting contour on the tube (“The deviations ascertained in step E are deviations of the distance values and in addition values derived from the distance values, such as for example an angular position of a virtual measuring axis that is imaginary and runs between the two measuring points,” para 0031; “For this purpose, it is favorable that the at least two measuring points lie on an imaginary measuring axis which runs through the surface of the workpiece and an angular position of the measuring axis with respect to a virtual reference axis is determined from the sensed actual positions. Such a reference axis may be, for example, an expected longitudinal axis of the workpiece. It is also possible that a reference axis is a virtual axis in a system of coordinates that is used for the determination of the spatial position of the machining head and/or of the workpiece,” para 0033;  the new contour 6 derived from the “virtual measuring axis” is construed as the claimed “projection”), the projection corresponding to a modification of the desired cutting contour (“The determined spatial position of the workpiece 1 and the knowledge of the dimensions and form of the workpiece 1 allow the comparison of the spatial position of the longitudinal axis 1.3 with the known spatial position of a virtual reference axis 13. This virtual reference axis 13 corresponds to the expected spatial position of the longitudinal axis 1.3. The deviations of the spatial positions of the longitudinal axis 1.3 and the reference axis 13 that result from the comparison are used as corrective parameters for the correction of the spatial position of the workpiece 1. For this purpose, the drive 16 is activated by the controller 10 such that the workpiece 1 is displaced to its desired position 9,” para 0067).


Vogt, fig. 3

    PNG
    media_image4.png
    402
    516
    media_image4.png
    Greyscale

Regarding claim 3, Vogt teaches wherein the contour (contour 6, figs. 1 and 2) of the tube (workpiece 1, figs. 1 and 2) and its position in the tolerance envelope (dashed cylinder shown in figs. 1 and 2) are recorded and stored (“it is likewise possible, for the correction, to make the contour that is stored in a controller match the contour to be machined that is stored in the system of coordinates of a controller,” para 0041), the desired cutting contour is corrected for the tube (“this virtual reference axis 13 corresponds to the expected spatial position of the longitudinal axis 1.3,” para 0067) and the laser beam is guided along the corrected desired cutting contour (“the workpiece 1 is displaced to its desired position 9,” para 0067, referring to position 7II in fig. 2), which corresponds to the actual cutting contour (“after this correction, a renewed distance measurement takes place. If the distance value determined here lies within the admissible tolerance, the radiation source 3.1, the beam-shaping optical unit 3.2 and the drive 14 are activated by the controller 10 and the workpiece 1 is machined by the laser beam as the machining means 3 along the contour 6,” para 0067).
Regarding claim 4, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
However, in the same field of endeavor of laser machining pipes, Reverchon teaches wherein before the tube (workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm and an optical sensor, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and ensure the exact positioning and orientation of the workpiece at the processing point, by making an appropriate correction, if necessary, for the advantage of achieving a centric positioning, where the axis of the workpiece is coincident with the central axis of the workpiece assembly, such that the machining of the pipe produces an annular cut for the separation of a workpiece segment from the workpiece (Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
Regarding claim 5, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
However, in the same field of endeavor of laser machining pipes, Reverchon teaches wherein before the tube (workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm and an optical sensor, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and ensure the exact positioning and orientation of the workpiece at the processing point, by making an appropriate correction, if necessary, for the advantage of achieving a centric positioning, where the axis of the workpiece is coincident with the central axis of the workpiece assembly, such that the machining of the pipe produces an annular cut for the separation of a workpiece segment from the workpiece (Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
Regarding claim 6, Vogt teaches the invention as described above but does not explicitly disclose wherein before the tube is picked up from a feed surface by the gripping arm, a position of the tube on the feed surface is recorded by a further optical measuring device.
However, in the same field of endeavor of laser machining pipes, Reverchon teaches wherein before the tube (workpiece 2) is picked up from a feed surface (surface of feeder 5, fig. 1) by the gripping arm (holding device 12, fig. 1), a position of the tube on the feed surface is recorded by a further optical measuring device (optical sensor 37, fig. 1; “the sensors (37) may also be connected to the controller (16). It can be used for detecting the workpiece position when picking up and / or for detecting the workpiece position (position and orientation) at the processing point,” page 8, lines 202-203).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Vogt to include a robot arm and an optical sensor, in view of the teachings of Reverchon, in lieu of Vogt’s clamping device, in order to grip the pipe and ensure the exact positioning and orientation of the workpiece at the processing point, by making an appropriate correction, if necessary, for the advantage of achieving a centric positioning, where the axis of the workpiece is coincident with the central axis of the workpiece assembly, such that the machining of the pipe produces an annular cut for the separation of a workpiece segment from the workpiece (Reverchon, page 8, lines 186-196 and page 10, lines 247-253).
	Response to Argument
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive. 
Double-Patenting Rejections
	On page 6, the Applicant argues that Vogt (US 20160259318) should not be used as prior art because Vogt does not teach more than three axes, as stated in the following excerpt:
 “According to paragraphs [0070]- [0071] of Vogt, the angular position between a longitudinal axis and a reference axis is determined and an undesired angular position can be concluded as described above. For an unbent tube, there is a maximum of three longitudinal axes, which need to be aligned. For a bent tube however, this number can be significantly higher. In paragraph [0011], Vogt indicates this problem: "It cannot be ensured in industrial practice that the tolerance ranges of the workpieces can be kept so small that the very small tolerance values are maintained during the infeeding of the workpieces and the machining head to a machining position. Sources of error for dimensional deviations are especially the radii of curvature of the workpieces."

However, it is not clear why a bent tube (or a tube that is “skewed,” as described by Vogt) should require measuring more than two axes- the actual axis of the skewed tube and comparing that measurement with the desired axis of the tube.  Additionally, the Applicant only discloses two axes in the Specification—a tube axis and an axis of the tolerance envelope (page 7 of the Specification).  Furthermore, neither an “axis” nor multiple “axes” are required in any of the Claims.  Finally, it should be noted that paragraph 0011, which is in the Background Section of Vogt, discloses the problem that the follow-on invention is intended to solve.  If Vogt’s problem is relevant to the present Application, which is what the Applicant appears to argue, then it is unclear why Vogt should not be used as prior art in the double patenting rejection.
	On page 6-7, the Applicant states the following:
“Vogt teaches sensors for distance measurement only (see paragraphs [0016], [0019], [0024], [0027]-[0044], [0051]-[0052]); the tolerances can therefore only concern the measured distance or values that depend directly on it (as the angular position)

In order to confirm compliance with a shape tolerance for the bent tube lying within the shape tolerance, with the accuracy of the position in the tolerance envelope a huge number of measurement points are necessary. The number of measurement points grows exponentially with the complexity of the tube structure. Because of the arguments listed above, the modification of the Application No. 16/770,518 by the teachings of Vogt would not lead to very small tolerance values during the infeeding of pipe workpieces, but to a really long process of positioning of bent workpieces or tubes, which is not intended by either of Vogt (see paragraph [0012]) or the '518 Application (see paragraph [0008]). One of ordinary skill in the art simply would not have considered modifying the '518 Application with the teachings of Vogt as suggested in the Office Action.” (emphasis, Applicant’s).

On page 8, the Applicant expands on this argument in the 103 section and states the following:
“Vogt teaches sensors for distance measurement only (see paragraphs [0016], [0019], [0024], [0027]-[0044], [0051]-[0052]); the tolerances can therefore only concern the measured distances or values that depend directly on it (as the angular position). As explained above with respect to the nonstatutory double patenting rejections, "comparing the ascertained deviation values with an admissible tolerance value, the ascertained deviations being the deviations of the distance values between the actual position and the desired position and the angular position" is fundamentally different as compared to calculating a virtual tolerance envelope with a desired cutting contour. The step mentioned by the Examiner is the equivalent to confirming compliance with a tolerance, which is performed after calculating the virtual tolerance envelope. Vogt in no way teaches or suggests the calculation of a virtual tolerance envelope with a desired cutting contour” (emphasis, Applicant’s).

The examiner understands this argument to be that the distance measurements taught by Vogt are too simple a calculation to be construed as the complex calculation required for calculating a virtual tolerance envelope, which requires a huge number of measurement points to determine.
	The examiner agrees with the Applicant that the calculation for finding out the angle of the skewed tube is relatively simple.  Specifically, Vogt teaches finding the distance for two points along the contour of a skewed tube, and from those two measurements, finding the angle by which the tube is skewed, as shown in the following figure (see also paragraph 0070):

    PNG
    media_image5.png
    361
    463
    media_image5.png
    Greyscale

Vogt teaches finding two distance measurements at 7I and 7II and then calculating the angle α for the skewed tube.  Thus, Vogt teaches finding an angular position—using distances and angles—for the skewed tube.
	In response to the Applicant’s argument that Vogt’s teaching is too simple a calculation to be construed as the claimed calculation for the “virtual tolerance envelope,” the examiner respectfully submits that are no claim limitations present, which require calculations at a certain level of complexity, which would suggest that Vogt’s envelope (see the dashed line in fig. 2) cannot be used as prior art.  Furthermore, while the Applicant suggests that a huge number of points are required to perform a tolerance envelope calculation, there is no disclosure of this requirement in the Specification.
Claim Rejections- 35 U.S.C. § 103
	On pages 8-9, the Applicant states the following:
“Furthermore, Vogt teaches neither a virtual tolerance envelope nor a desired cutting contour. The dashed circle in Figs. 1 and 2 represents a circumference of the workpiece (see paragraph [0066]), and a desired position (see paragraphs [0018], [0064]) (Merriam-Webster provides a definition for "position" as "the point or area occupied by a physical object") is not the same as a desired cutting contour (Merriam-Webster provides a definition for "contour" as "an outline especially of a curving or irregular figure") on which a laser beam is guided along. The term "contour 6" in Vogt's disclosure is related to an actual contour of the workpiece (see paragraph [0064] and Figs. 1, 2 and 5)” (emphasis, examiner’s).

 However, Vogt teaches the following:
“For this purpose, the drive 16 is activated by the controller 10 such that the workpiece 1 is displaced to its desired position 9. After this correction, a renewed distance measurement takes place. If the distance value determined here lies within the admissible tolerance, the radiation source 3.1, the beam-shaping optical unit 3.2 and the drive 14 are activated by the controller 10 and the workpiece 1 is machined by the laser beam as the machining means 3 along the contour 6” (para 0067).

In short, Vogt teaches using a laser beam to cut along the contour 6 after detecting and making adjustments to ensure that the pipe is not skewed, as evidenced in the paragraph above (see paragraph 0026 for cutting).  Respectfully submit that the mapping to paragraph 0067 with respect to this claim limitation is provided on page 10 of the present Office action and at the bottom of page 11 in the previous Office action.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/30/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761